Citation Nr: 0126768	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating action also denied 
educational assistance under Chapter 35, but that matter was 
not appealed.  

The Board notes this the appellant has filed a claim seeking 
service connection for the veteran's cause of death, and has 
not sought benefits under 38 U.S.C.A. § 1318.  The Board will 
limit its consideration accordingly.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran died in August 1999; his death was due to the 
effects of metastatic colon cancer.

3. During his lifetime, the veteran was service-connected for 
post-traumatic stress disorder and tinnitus, rated as 30 
and 10 percent disabling, respectively.  Neither service-
connected disability is shown to have been etiologically 
related in the cause of the veteran's death or to 
otherwise have contributed to his demise.  

4. Colon cancer was not present in service, manifested within 
one year of the veteran's discharge from service, or 
etiologically related to service, nor does the evidence 
show that a disease that is related to service for which 
the presumption of service connection may be warranted 
caused or contributed substantially or materially to the 
cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death, metastatic colon cancer, 
was not incurred in or aggravated by active service and may 
not be presumed to have been incurred therein; a service-
connected disability neither caused nor contributed 
materially to the the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1116, 1310 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant has been notified in the April 
2000 rating decision, the September 2000 Statement of the 
Case, and the July 2001 Supplemental Statement of the Case of 
what would be necessary, evidentiary wise, to grant service 
connection for the veteran's cause of death.  The notices 
sent to the appellant discussed the available evidence and 
informed her that service connection for the veteran's cause 
of death was being denied because there was no medical 
evidence showing that his colon cancer was linked to service, 
including his alleged exposure to Agent Orange.  The Board 
therefore concludes that the appellant was adequately 
informed of the information and evidence needed to 
substantiate her claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
There is no evidence of any treatment notes or other evidence 
that would be relevant for a claim of entitlement to service 
connection for the veteran's cause of death.  The RO obtained 
the veteran's service medical records, and all treatment 
records identified by the appellant, and the veteran's death 
certificate.  In the Supplemental Statement of the Case 
issued in July 2001, the RO specifically cited the provisions 
of the VCAA.  The appellant responded by a note dated August 
8, 2001 that she had no additional evidence to submit.  The 
appellant has not indicated that there is any other relevant 
evidence that has not been obtained.  Thus the Board finds 
that the RO provided the requisite assistance to the 
appellant in obtaining evidence regarding the claimed 
disabilities.  In fact, it appears that all such evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the appellant is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records are negative for any 
complaint of colon cancer.  The service medical records are 
negative for any diagnosis of or treatment for colon cancer.

There is no evidence in the record of any treatment for or 
diagnosis of colon cancer until May 1993.  A surgical 
treatment noted dated in October 1994 indicates that the 
veteran underwent a sigmoid resection for colon cancer in May 
1993.  In November 1994, the treatment notes indicate the 
veteran underwent a colonoscopy that revealed no mass or 
polyps.  There was no evidence of pathologic change at the 
site of the sigmoid resection.

A surgical pathology report dated in June 1998, indicates a 
recurrence of cancer, and provides a diagnosis of metastatic 
adenocarcinoma, necrosis, and acute inflammation.  Treatment 
notes from June 1998 to July 1999 indicate that the veteran 
was being treated for metastatic colon cancer, but the notes 
do not indicate the etiology of the veteran's cancer.  There 
are no other treatment notes relating to the veteran's colon 
cancer.  A death certificate, dated August 8, 1999, indicates 
that the cause of the veteran's death was metastatic colon 
cancer, with no other underlying or related causes listed.

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted while on 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See, 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for gastrointestinal tumors, 
including colon cancer.  See, 64 Fed. Reg. 59232 (November 2, 
1999).  Based on studies reviewed by the National Academy of 
Sciences (NAS), the notice in the Federal Register stated 
that "on the basis of all evidence available, the Secretary 
has found that the credible evidence against an association 
between gastrointestinal tumors (stomach cancer, pancreatic 
cancer, colon cancer, and rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  Id.

Therefore, based on the above, the Board finds that 
presumptive service connection for colon cancer and therefore 
for the veteran's cause of death, based on exposure to an 
herbicide agent while in Vietnam is not warranted.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307, 3.309 
(2001).

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  For the showing of a chronic disease in service, 
there are required a combination of manifestations sufficient 
to identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted in service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2001).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2001).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 312(c)(3) (2001).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).

In this case, the veteran's death certificate reflects that 
he died in August 1999 as a result of metastatic colon 
cancer.  The veteran's service medical records are negative 
for any mention of this disease.  The treatment records in 
the file indicate that the first mention of colon cancer was 
in May 1993 when the veteran underwent a sigmoid resection.  
A colonoscopy performed in November 1994 indicated no 
recurrence of cancer, but in June 1998, the veteran was again 
diagnosed with colon cancer and was treated for this disease 
from that time until his death approximately 14 months later.  

None of the evidence in the record establishes, or even 
suggests, a link between the veteran's colon cancer and his 
prior military service.  In light of the lack of evidence 
establishing such a link, the lack of evidence that the 
veteran suffered from colon cancer in service, and in light 
of the approximately 23 year gap between the veteran's 
discharge from service and the first mention in his medical 
records of colon cancer, the Board finds that service 
connection for the veteran's cause of death due to colon 
cancer is not warranted.  38 U.S.C.A. § 1110, 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).

At the time of his death the veteran had established service 
connection for two disabilities; tinnitus and posttraumatic 
stress disorder (PTSD).  There is no evidence in the record 
to indicate that either of these disabilities were a 
contributing cause of the veteran's death.  None of the 
treatment notes suggest that there was a relationship between 
these service-connected disabilities and the veteran's colon 
cancer or his death, and the death certificate does not list 
any contributory causes of death, but is limited solely to 
metastatic colon cancer.  Therefore, the Board finds that the 
veteran's service-connected disabilities were not 
contributory causes of his death.  38 C.F.R. § 3.312 (2001).

Therefore, the Board finds that entitlement to service 
connection for the veteran's cause of death is not warranted, 
based either on a presumption due to herbicide exposure, or 
directly.  Similarly, the Board finds that the veteran's 
service-connected disabilities of tinnitus and PTSD are not 
shown to have contributed substantially and materially to his 
death.



ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

